ITEMID: 001-81700
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF ZEREY AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security (Article 5-1-c - Bringing before competent legal authority);Violation of Article 5 - Right to liberty and security (Article 5-4 - Review of lawfulness of detention);Violation of Article 5 - Right to liberty and security (Article 5-5 - Compensation)
TEXT: 9. The relevant domestic law and practice in force at the material time can be found in Karagöz v. Turkey (no. 78027/01, §§ 42-47, ECHR 2005... (extracts)).
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-1
5-4
5-5
VIOLATED_BULLETPOINTS: 5-1-c
